UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 26, 2012 ELECSYS CORPORATION (Exact name of registrant as specified in its charter) KANSAS 0-22760 48-1099142 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Identification Employer No.) 846 N. Mart-Way Court, Olathe, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (913) 647-0158 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On October 26, 2012, Elecsys Corporation (the “Company”) entered into a Third Amendment to Secured Loan Agreement (the “Amendment”) with UMB Bank, N.A. (the “Bank”) pursuant to which the Company modified and amended certain terms of its Secured Loan Agreement with the Bank dated October 30, 2009, as amended October 21, 2010 and October 28, 2011 (the “Loan Agreement”).The Amendment extends the maturity date under the Loan Agreement one year to October 30, 2014 and removes the reference in the Loan Agreement to an interest rate floor.Except as expressly modified and amended by the Amendment, the terms and conditions of the Loan Agreement remain in full force and effect. The foregoing summary of the Amendment does not purport to be complete and is subject to, and qualified in its entirety by, the full text of the Amendment, which is attached as an exhibit hereto. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information set forth in Item 1.01 of this Current Report on Form 8-K is incorporated into this Item 2.03 by reference. Item 9.01 Financial Statements and Exhibits (d)EXHIBITS.The following exhibits are filed herewith: Exhibit No.Description of Exhibit Third Amendment to Secured Loan Agreement dated October 26, 2012 with UMB Bank, N.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 26, 2012 ELECSYS CORPORATION By: /s/ Todd A. Daniels Todd A. Daniels Vice President and Chief Financial Officer
